Citation Nr: 1213426	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  09-00 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel






INTRODUCTION

The Veteran had active military service from March 1969 to June 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

This case was brought before the Board in October 2010, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include providing the Veteran with a VA examination.  The case is once again before the Board for appellate consideration of the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted, the case was previously remanded by the Board in October 2010 because a VA examination was needed prior to adjudication of the Veteran's claim.  For the reasons discussed below, another remand is required.

Pursuant to the October 2010 remand, the Veteran was provided a VA psychiatric examination in November 2010.  Following an examination of the Veteran and review of the claims file, the VA examiner determined that the Veteran does not meet the DSM-IV criteria for a diagnosis of PTSD, instead diagnosing a Mood Disorder, not otherwise specified.  However, the Board observes the VA examiner did not provide a rationale as to why the Veteran does not meet the criteria for a diagnosis of PTSD.  Furthermore, the Board notes that the record contains a diagnosis of PTSD during the course of the instant appeal.  See November 2008 VA Psychiatrist Note.  In light of the conflicting evidence of record, another remand is required to obtain a rationale with respect to the VA examiner's opinion that the Veteran does not currently suffer from PTSD and, in addition, to determine whether PTSD was the appropriate diagnosis at any point during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time of the claim or during the pendency of that claim).

Furthermore, the Board notes the instant issue has been expanded to include all acquired psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In reviewing the November 2010 VA examination report, the Board observes the VA examiner diagnosed a Mood Disorder, and appears to relate the diagnosed condition to childhood trauma.  However, the Board notes that the VA examiner also stated "[e]xposure to difficult and challenging situations in service can draw out further poor coping, exacerbation of pre-existing struggles."  Given this statement, it is unclear whether the VA examiner is also indicating that the Veteran's active service may have contributed in some way to the Veteran's current psychiatric disorder.

Once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  As such, the Veteran must be provided a new VA examination to determine whether he has suffered from PTSD at any point during the appeal period, and also whether any current psychiatric disorder is etiologically related to his active service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any currently diagnosed acquired psychiatric disorder.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  After reviewing the record and examining the Veteran, the examiner should address the following:

(a)  Is it at least as likely as not (i.e., probability of 50 percent) that the Veteran has met the DSM-IV criteria for a diagnosis of PTSD at any point during the appeal period.  

(b)  If the answer is no, please provide a full discussion regarding why the Veteran does not meet the diagnostic criteria, and also address the prior diagnoses of PTSD contained in the record.

(c)  If the answer is yes, opine as to whether the Veteran's claimed inservice stressors are adequate to support a diagnosis of PTSD and whether the diagnosis is related to those stressors or to nonservice related stressors (i.e., childhood trauma).

(d)  For any acquired psychiatric disorder determined to be diagnosed during the appeal period, is it at least as likely as not (i.e., probability of 50 percent) that any such condition is in any way etiologically related to the Veteran's active service.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  After completing the above, and any other development deemed necessary, readjudicate the veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


